Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-11 and 13-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021, was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Objections to the Specification-withdrawn
The objection to the specification, is withdrawn because of the amendment of the specification to: i) delete the embedded hyperlink and/or other; and ii) include the full chemical structures of the abbreviations.
Claim Rejections - 35 USC § 112-withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because of the cancellation of claim 2.
The rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn because of the cancellation of claim 2.
The rejection of claims 1-11 and 13-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn because of the amendment of claim 1 so that claim 1 no longer recite compound AR 12463.
Applicants’ amendments, filed on 05/05/2021, have each been entered into the record. Applicants have amended claim 1. Applicants have cancelled claim 2. Therefore, claims 1, 3-11 and 13-20 are subject of the Office action below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heiman (PNAS, 2014, 111(12), 4578-4583, cited in the previous Office action) in view of: i) Giorgi (European J. Neuroscience, 2008, 28, 941-950, cited in the previous Office action); ii) Sharma (European J. Pharmacology, 2013, 714, 486-497, cited in the previous Office action); iii) Giessler (Arzneim.-Forsch., 1987, 37(5), 538-541, cited in the previous Office action); and iv) WO2014019979A1 (published 02/06/2014, cited in the previous Office action).
Applicants’ invention is based on the utility of trapidil, a derivative, a metabolite or a pharmaceutically acceptable salt thereof, in the treatment or prevention of drug-induced 
The specification only provides a working example of administering trapidil at 15, 30 and 60 mg/kg, to rat models of levodopa-induced dyskinesia (LID), a Parkinson’s disease (PD) model of levodopa-induced movement disorder, in order to prevent or treat LID. The LID was induced in the rats with injection of 6-hydroxydopamine (6-OHDA). Please see the specification at Example 6, ¶s 0288-0289 (¶s 0290-0291 of the amended specification filed on 05/05/2021). 
Based on the Applicants’ work (see discussions above), Applicants are now claiming to have invented a combination therapy method for treating PD in a subject having PD, comprising administering levodopa in combination with trapidil, a derivative, a metabolite or a pharmaceutically  acceptable salt thereof, to the subject. However, none of the Applicants’ work involves administering any amount of levodopa in combination with any amount of trapidil, a derivative, a metabolite or a pharmaceutically acceptable salt thereof, to any subject suffering from PD. 
Claim Interpretation
Independent claim 1 is drawn to a method of treating Parkinson’s disease (PD) , in a subject in need thereof, comprising administering to the subject, a therapeutically effective combination of levodopa and trapidil, a derivative, a metabolite or a pharmaceutically acceptable salt thereof.
The term “a subject” recited in claim 1, is not defined by the claim or the specification to any specific patient population. The specification at ¶ 0043, states:
 “As used herein, the terms “individual(s),” “subject(s),” and “patient(s)” mean any mammal. In some embodiments, the mammal is a human. In some embodiments, the mammal is a non-human. None of the terms require or are limited to situations characterized by the supervision (e.g. constant or intermittent) of a health care worker (e.g. a doctor, a registered nurse, a nurse practitioner, a physician’s assistant, an orderly or a hospice worker)”. 

Accordingly, for the purpose of examination, mammals, in need of a treatment for PD, are included in the interpretation of “a subject”.
The term “a therapeutically effective combination” recited in claim 1, is not defined by the claim or the specification to any to a specific embodiment, e.g., a specific dosage or a specific dosage range, for any combination of levodopa with trapidil, a derivative, a metabolite or a pharmaceutically acceptable salt thereof. 
The specification only provides a working example of administering trapidil at 15, 30 and 60 mg/kg, to rat models of levodopa-induced dyskinesia (LID), a Parkinson’s disease (PD) model of levodopa-induced movement disorder, in order to prevent or treat LID. The LID was induced in the rats with injection of 6-hydroxydopamine (6-OHDA). Please see the specification at Example 6, ¶s 0288-0289 ((¶s 0290-0291 of the amended disclosure filed on 05/05/2021). However, none of the Applicants’ work involves administering any amount of levodopa in combination with any amount of trapidil, a derivative, a metabolite or a pharmaceutically acceptable salt thereof, to any subject suffering from PD. 
Regarding the term “a therapeutically effective combination” the specification at ¶ 0241 (¶ 0243 of the amended disclosure filed on 05/05/2021), states:
“In some embodiments, toxicity and therapeutic efficacy of such therapeutic regimens are determined by standard pharmaceutical procedures in cell cultures or experimental animals, including, but not limited to, the determination of the LD50 (the dose lethal to 50% of the population) and the ED50 (the dose therapeutically effective in 50% of the population). The dose ratio between the toxic and therapeutic effects is the therapeutic index and it is expressed as the ratio between LD50 and ED50. Compounds exhibiting high therapeutic indices are preferred. The data obtained from cell culture assays and animal studies are used in formulating a range of dosage for use in human. The dosage of such compounds lies preferably within a range of circulating concentrations that include the ED50 with minimal toxicity. The dosage varies within this range depending upon the dosage form employed and the route of administration utilized.”

Accordingly, for the purpose of examination, any amount of levodopa and trapidil, a derivative, a metabolite or a pharmaceutically acceptable salt thereof, that is employed in order to generate the desired therapeutic outcome, is included in the interpretation of “a therapeutically effective combination”.
Regarding claim 1, Heiman discloses that levodopa treatment is the major pharmacotherapy for PD. However, almost all al patients receiving levodopa eventually develop debilitating involuntary movement (dyskinesia). Please see abstract. 
Heiman differs from claim 1 only insofar as Heiman is not explicit in teaching a PD therapy comprising levodopa in combination with trapidil, a derivative, a metabolite or a pharmaceutically acceptable salt thereof.
Giorgi is cited for disclosing that phosphodiesterase (PDE), plays a significant role in the pathogenesis of levodopa-induce dyskinesia (LID). Specifically, Giorgi (e.g., see Figure 2), discloses that the administration of levodopa in combination with a PDE inhibitor, to LID models of PD, was found to reduce the severity of LID, when compared to the administration of levodopa in combination with physiological saline (control). Similar to the Applicants, Giorgi also employed an animal model of LID, in which the LID is induced with 6-OHDA. Please see title of the article, abstract, pages 942-943, under the title “Materials and methods” and Figures 1-5.
Sharma is cited for disclosing: i) PDEs as molecular targets for movement disorders; and ii) the utility of PDE inhibitors in the prevention and/or treatment of movement disorders in subjects suffering from neurological disorders. Please see title of the article, abstracts, §s 1-6, Figures 1-4 and Tables 1-2. Similar to Heiman and Giorgi, Sharma discloses that: i) levodopa represents the most effective therapeutic approach for PD; and ii) various PDE inhibitors have been employed in order to attenuate movement disorders such as LID. Sharma discloses that these reports suggest potential use of PDE inhibitors as adjunct to levodopa treatment in PD. Please see § 3.1.5. 
Accordingly, at the time the instant invention was filed, one of the ordinary skill in the art would have found it obvious to modify Heiman with Giorgi and Sharma in order to administer to a subject suffering from PD, a therapy comprising levodopa in combination with a PDE inhibitor, as adjunct to levodopa treatment in PD and for advantage of preventing and/or treating LID. 
However, Heiman, Giorgi and Sharma differ from claim 1 only insofar as the cited references do not combine to explicitly teach trapidil, a derivative, a metabolite or a pharmaceutically acceptable salt thereof, as a PDE inhibitor.
 Giessler is cited for disclosing that trapidil and trapidil derivatives AR 12455, AR 12456, AR 12463, AR 12464 and AR 12465 (see page 539), are known PDE inhibitors (see page 538).
Furthermore, WO2014019979A1 is cited for disclosing extrapyramidal and movement disorders as diseases or conditions that can be prevented and/or treated by inhibition of PDE. Please see page 10, lines 14-15, 25 and page 82, lines 3-4, 13.
At the time the instant invention was filed, one of the ordinary skill in the art would have found it obvious to modify Heiman with Giorgi, Sharma, Giessler and WO2014019979A1, in order to administer levodopa in combination with a PDE inhibitor such as trapidil, as adjunct to levodopa treatment in a subject suffering from PD and for advantage of preventing and/or treating extrapyramidal and movement disorders such as LID. The skilled artisan would have had a reasonable expectation that the administration of levodopa in combination with a PDE inhibitor such as trapidil, to the PD subject, would exhibit an enhanced therapeutic efficacy, when compared to the efficacy of levodopa alone. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 3-4, Giorgi discloses levodopa in combination with carbidopa (see page 941, page 942 under the title “Materials and methods”, and Figures 1-4).
Regarding claims 6-11, the limitation of: i) simultaneous scheduling of trapidil, or sequential scheduling of trapidil or scheduling of trapidil at an interval period of time (claims 6-8); and ii) formulation of levodopa and trapidil as a combined dosage form, or independently for oral or parenteral administration (claims 9-11), are result effective variables that would have been routinely determined and optimized in the pharmaceutical art. Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” 
Therefore, claims 6-11 are necessarily obvious over Heiman, Giorgi, Sharma, Giessler and WO2014019979A1.
Regarding claims 13-17 and 20, the recited intended outcome of the method of claim 1 resulting in: i) delaying onset or slowing the progression of a movement disorder associated with the PD in the subject (claims 13-15); ii) decreasing the amount of levodopa administered (claim 16); iii) potentiating the effect of levodopa (claim 17); and iv) not causing LID in the subject (claim 20), are not given any patentable weight because the clauses are simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since to Heiman, Giorgi, Sharma, Giessler and WO2014019979A1 combined to disclose the invention of claim 1 (see discussions above), the method of Heiman, Giorgi, Sharma, Giessler and WO2014019979A1 must necessarily produce the same outcomes of recited in claims 13-17 and 20, because each of the recited outcome is a natural process that flows from the subject and the administered combination therapy of levodopa with, for example, trapidil. Furthermore, the cited references combined to disclose utility of PDE inhibition in the prevention and/or treatment of extrapyramidal and movement disorders such as LID (see discussions above).
Regarding claim 18, the intended use of trapidil or a pharmaceutically acceptable salt thereof, is an inherent property of, for example, the trapidil administered in combination with levodopa.  Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. Moreover, the cited references combine to disclose that PDE inhibitor such as trapidil can be employed as adjunct to levodopa treatment in a subject suffering from PD (see discussions above).
Regarding claim 19, Sharma discloses PDEs in human brain (see Table 1) and discloses human PD (see § 3.1.1).
	MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
	The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).	
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time of it was filed.
Response to the Applicants’ Arguments
§ AI, pages 8-10 of Remarks
Applicants argue alleging that the cited references fail to provide a motivation to combine levodopa with trapidil in order to treat PD because trapidil is not a PDE inhibitor when trapidil is administered in a therapeutically effective dose to treat PD or cardiac indications for which trapidil has been previously used. In support of the Applicants’ allegation, the Applicants cite:
i) ¶ 0242 (see page 9 of Remarks), instead ¶ 0241 of the instant specification (¶ 0243 of the amended specification filed on 05/05/2021);
ii) Sinemet FDA Label (for disclosing that levodopa is administered between 100 to 250 mg per dose in immediate release formulation); 
iii) BfArM Trapidil Summary of Product Characteristics and Trapidil PMDA Interview Form (for disclosing that trapidil is administered between 50 to 200 mg per dose);
 iv) Harder et al, Br J Clin Pharmacol, 1996 (for disclosing that trapidil has a peak serum concentration (Cmax) of about 25 µM for a human administered 200 mg per dose of trapidil for cardiac indications); 
v) page 538 of the Giessler reference (as allegedly citing Suzuki et al, Prostagl Leukotr Med, 1982, for disclosing that PDE can only be inhibited by trapidil at a concentration of more than 100 µM);
vi) Mazurov et al, FEBS Lett. 172(2), 167-71, 1984 (for disclosing trapidil as a PDE inhibitor and a Ki of 520 µM) and;
vii) Bethke et al, Arzneimittelforschung, 41(5), 461-8, 1991 (for disclosing that the IC50 for trapidil’s inhibition of PDE is 275 µM).
Please see § I, pages 8-10 of Remarks filed on 05/05/2021.
 However, it is noted that none of the references cited by the Applicants as providing support for the Applicants’ allegations (see discussions above), is submitted in the record. In contrast, all prior art references cited in the previous office action, were provided in the record for the Applicants.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
 The Applicants’ arguments are not commensurate in scope with the instant claims (e.g., claim 1), because instant claim 1 recites “a therapeutically effective combination” of trapidil, a derivative, a metabolite, or a pharmaceutically acceptable salt thereof; and levodopa, whereas, the Applicants’ arguments appear to focus on, for example, the fact that it was standard for trapidil to be administered between 50 to 200 mg per dose. The limitations of:  i) levodopa to be administered between 100 to 250 mg per dose in immediate release formulations; and ii) trapidil to be administered between 50 to 200 mg per dose, are not recited in the instant claims (e.g., claim 1). It is suggested that Applicants amend the claims to recite the specific limitations that distinguish the claims from the disclosure of the cited prior art.
The term “a therapeutically effective combination” recited in claim 1, is not defined by the claim or the specification to any to a specific embodiment, e.g., a specific dosage or a specific dosage range, for any combination of levodopa with trapidil, a derivative, a metabolite or a pharmaceutically acceptable salt thereof. 
The specification only provides a working example of administering trapidil at 15, 30 and 60 mg/kg, to rat models of levodopa-induced dyskinesia (LID), a Parkinson’s disease (PD) model of levodopa-induced movement disorder, in order to prevent or treat LID. The LID was induced in the rats with injection of 6-hydroxydopamine (6-OHDA). Please see the specification at Example 6, ¶s 0288-0289 (¶s 0290-0291 of the amended specification filed on 05/05/2021). However, none of the Applicants’ work involves administering any amount of levodopa in combination with any amount of trapidil, a derivative, a metabolite or a pharmaceutically acceptable salt thereof, to any subject suffering from PD. 
Regarding the term “a therapeutically effective combination” the specification at ¶ 0241 (¶ 0243 of the amended disclosure filed on 05/05/2021), states:
“In some embodiments, toxicity and therapeutic efficacy of such therapeutic regimens are determined by standard pharmaceutical procedures in cell cultures or experimental animals, including, but not limited to, the determination of the LD50 (the dose lethal to 50% of the population) and the ED50 (the dose therapeutically effective in 50% of the population). The dose ratio between the toxic and therapeutic effects is the therapeutic index and it is expressed as the ratio between LD50 and ED50. Compounds exhibiting high therapeutic indices are preferred. The data obtained from cell culture assays and animal studies are used in formulating a range of dosage for use in human. The dosage of such compounds lies preferably within a range of circulating concentrations that include the ED50 with minimal toxicity. The dosage varies within this range depending upon the dosage form employed and the route of administration utilized.”

Accordingly, for the purpose of examination, any amount of levodopa and trapidil, a derivative, a metabolite or a pharmaceutically acceptable salt thereof, that is employed in order to generate the desired therapeutic outcome, is included in the interpretation of “a therapeutically effective combination”.
Furthermore:
A) Bethke et al reference (cited by the Applicants as providing support for the Applicants’ allegations, see discussions above), specifically states that trapidil concentration-dependently at 30 to 10000 µmol/l (i.e., 30 to 10000 µM), inhibits PDE. Please see Bethke et al at § 3.2, under the title “Effects on phosphodiesterase activity”. Applicants appear to have wrongly construed the IC50 for trapidil’s inhibition of PDE, as meaning a concentration below which trapidil would not inhibit PDE. The IC50 for trapidil’s inhibition of PDE is the concentration of trapidil where the activity of PDE is reduced by half. The value of the IC50 can differ depending on the experimental protocols, cell lines and culture conditions.
B) IC50, Cmax and Ki, are not the same terms that can be interchangeable with regards to evaluation of biological activity. For example, IC50 for trapidil’s inhibition of PDE is the concentration of trapidil where the activity of PDE is reduced by half. The value of the IC50 can differ depending on the experimental protocols, cell lines and culture conditions. However, a peak serum concentration (Cmax), is the maximum amount of trapidil detected after administration of trapidil. The Cmax does not include the biotransformed (metabolites of) trapidil. The Cmax can differ depending on the amount of trapidil administered, the type of the subject (e.g., humans, dogs or cells), the experimental protocol employed (e.g., in vivo or in vitro) and the degree of the biotransformation of trapidil.
In response to the Applicants’ arguments alleging that the cited references fail to provide a motivation to combine levodopa with trapidil in order to treat PD (see discussions above), the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as set forth in the rejection above and in the previous Office action, the cited references combine to disclose that: 
i) Levodopa treatment is the major pharmacotherapy for PD, however, almost all al patients receiving levodopa eventually develop debilitating involuntary movement (dyskinesia). Please see discussions above.
ii) PDE plays a significant role in the pathogenesis of levodopa-induce dyskinesia (LID). The administration of levodopa in combination with a PDE inhibitor, to LID models of PD, was found to reduce the severity of LID, when compared to the administration of levodopa in combination with physiological saline (control), and various PDE inhibitors have been employed in order to attenuate movement disorders such as LID. Please see discussions above.
iii) Trapidil and trapidil derivatives AR 12455, AR 12456, AR 12463, AR 12464 and AR 12465, are known PDE inhibitors. Please see discussions above.
This would form sufficient motivation for one of ordinary skill in the art to combine levodopa with PDE inhibitor (e.g., trapidil, a derivative, a metabolite, or a pharmaceutically acceptable salt thereof), in order to treat a subject suffering from PD.  
The artisan of the ordinary skill would have considered a therapy comprising levodopa in combination with a PDE inhibitor (e.g., trapidil, a derivative, a metabolite, or a pharmaceutically acceptable salt thereof), as adjunct to levodopa treatment in PD and for advantage of preventing and/or treating LID. Therefore, one of the ordinary skill in the art would have had a reasonable expectation that the administration of levodopa in combination with a PDE inhibitor (e.g., trapidil, a derivative, a metabolite, or a pharmaceutically acceptable salt thereof), to a subject suffering from PD, would treat the PD in the subject, in addition to also treating and/or preventing LID in the subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
§ AII, page 10 of Remarks
Applicants allege that a skilled artisan would not have a reasonable expectation of success because the concentration of trapidil of 100 µM or more, would result in in overdose and harmful side effects. Applicants cite BfArM in support of the Applicants’ allegation. Please see § II, page 10 of Remarks filed on 05/05/2021.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the arguments are similar to arguments set for above in response to the rejection of the instant claims under 35 U.S.C. 103. Since the arguments have been addressed above, the Examiner, therefore, applies the same response hereto. 
Furthermore, selection of a specific amount of levodopa in combination with a specific amount of a PDE inhibitor (e.g., trapidil, a derivative, a metabolite, or a pharmaceutically acceptable salt thereof), is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art.  MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heiman (PNAS, 2014, 111(12), 4578-4583, cited in the previous Office action) in view of: i) Giorgi (European J. Neuroscience, 2008, 28, 941-950, cited in the previous Office action); ii) Sharma (European J. Pharmacology, 2013, 714, 486-497, cited in the previous Office action); iii) Giessler (Arzneim.-Forsch., 1987, 37(5), 538-541, cited in the previous Office action); and iv) WO2014019979A1 (published 02/06/2014, cited in the previous Office action), as applied to claims 1, 3-4, 6-11 and 13-20 above and further in view of  KR20150015854A (published 02/11/2015, Machine Translation).
The limitations of claims 1, 3-4, 6-11 and 13-20, as well as the corresponding teachings of Heiman, Giorgi, Sharma, Giessler and WO2014019979A, are described above and are hereby incorporated into the instant rejection.
The invention of claim 5 is similar to claim 1, however, claim 5 differs slightly from claim 1 in that the claim requires a pharmaceutically acceptable salt of trapidil.
Heiman, Giorgi, Sharma, Giessler and WO2014019979A, differ from claim 5 only insofar as the cited references do not combine to explicitly teach a pharmaceutically acceptable salt of trapidil.
KR20150015854A is cited for disclosing trapidil or a pharmaceutically acceptable salt thereof, as an active ingredient of a pharmaceutical composition. KR20150015854A discloses acid addition salt formed with, for example, hydrochloric acid. Please see page 5, lines 185-203.
At the time the instant invention was filed, one of the ordinary skill in the art would have found it obvious to modify Heiman, Giorgi, Sharma, Giessler and WO2014019979A with KR20150015854A, in order to administer levodopa in combination with a PDE inhibitor such as trapidil HCl, as adjunct to levodopa treatment in a subject suffering from PD and for advantage of preventing and/or treating extrapyramidal and movement disorders such as LID. The artisan of the ordinary skill would have found it obvious to use one trapidil for another (e.g., a trapidil salt of KR20150015854A for trapidil of Giessler) because they are pharmaceutically acceptable and functionally equivalent alternatives.  The skilled artisan would have had a reasonable expectation that the administration of levodopa in combination with a PDE inhibitor such as trapidil HCl, to the PD subject, would exhibit an enhanced therapeutic efficacy, when compared to the efficacy of levodopa alone. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
	MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
	The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).	
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time of it was filed.
Response to the Applicants’ Arguments
§ B, page 10 of Remarks
Applicants argue on the grounds of what appears to be the Applicants’ position alleging  that because claims 1, 3-4, 6-11 and 13-20, are non-obvious over Heiman, Giorgi, Sharma, Giessler and WO2014019979A, KR20150015854A cannot be employed in order to address the deficiency in the teachings of over Heiman, Giorgi, Sharma, Giessler and WO2014019979A. Please see § B, page 10 of Remarks filed on 05/05/2021.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Applicants’ allegations that instant claims 1, 3-4, 6-11 and 13-20 are non-obvious over Heiman, Giorgi, Sharma, Giessler and WO2014019979A, are similar to the arguments above, which have been addressed. The Examiner, therefore, applies the same response hereto.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
Conclusion
No claim is allowable.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629